Citation Nr: 1441328	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  08-33 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for scar on the sole of the right foot.  

2.  Entitlement to service connection for residuals of a left forearm fracture.  

3.  Entitlement to an initial rating in excess of 10 percent for scar, right thoracic wall, status post stab wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from January 1963 to December 1966.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and January 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for scar, right thoracic wall, status post stab wound, with an initial noncompensable rating, effective August 20, 2007, denied service connection for scar on the sole of the right foot, and denied service connection for residuals of a fracture, left forearm.  

In January 2012, the Board remanded the claim for additional development.  

In an October 2012 rating decision, a rating of 10 percent was granted for scar, right thoracic wall, effective August 20, 2007.  Despite the grant, a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for scar, right thoracic wall, status post stab wound, remains before the Board.  

(The issue of entitlement to a higher initial rating in excess of 10 percent for scar, right thoracic wall, status post stab wound, is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  A current scar on the sole of the right foot has not been demonstrated.  

2.  A fracture of the left forearm pre-existed military service and was not aggravated beyond the normal progression of the disability during or as a result of service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for scar, right foot sole, have not been met. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013)

2.  The criteria for service connection for residuals, fracture, left forearm, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in June 2008 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  He was provided with VA examinations in April 2012.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination, review of the Veteran's statements and the medical evidence of record, and contains clear findings supported by an explanation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The issues on appeal were previously before the Board in January 2012, when they were remanded for additional development.  In accordance with the remand instructions, the Veteran was asked in a January 2012 letter to identify all outstanding medical records, he was provided with the April 2012 VA examinations, and a supplemental statement of the case was issued in October 2012.  Since the record reflects compliance with the January 2012 remand instructions relative to the service connection claims, the Board may proceed with adjudication of those claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

Service Connection for Scar, Right Foot Sole

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In this case, there is no evidence of a current scar on the sole of the right foot.  The Veteran underwent a VA examination in April 2012, where the examiner stated that no scar was visualized or palpated, despite the use of lubrication to minimize the effect of scaling and dry skin from limiting view of the area.  The remaining medical records, including VA treatment records, do not demonstrate a scar on the right foot sole, particularly one connected to the laceration of that area sustained during service.  The Veteran, himself, has not reported where the scar is on his foot or sent in evidence demonstrating its presence.  

As such, the claim for service connection for scar on the sole of the right foot must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Left Forearm Fracture Residuals

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

As the claimed disability was noted at the time of examination, entrance, and enrollment in January 1963, the presumption of soundness does not attach.  
38 U.S.C.A. § 1111, 1137; 38 C.F.R. § 3.306.  

Aggravation, for purposes of entitlement to VA compensation benefits, requires more than a pre-existing disease becoming intermittently symptomatic during service.  Rather, there must be permanent advancement of the underlying pathology.  The occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).  

The Board recognizes the Veteran's contention that his current left forearm disability was permanently aggravated by service.  However, the weight of the evidence is against that claim.  

The January 1963 enlistment examination noted that the Veteran fractured his left forearm at the age of 16.  Twice in October 1964, he complained of left forearm pain; however, the examinations were negative, with no swelling, deformity, or any discernable abnormality.  A November 1964 treatment record indicated that there was a contusion to the lateral left lower forearm and there was swelling and pain on movement.  He was prescribed an ACE bandage and hot soaks three times a day.  In a December 1964 consultation, he reported the left forearm fracture approximately four years ago and that he has experienced pain ever since when the arm is moved fast or when heavy lifting.  Upon examination, there was no weakness of arm muscles and no induration or bony abnormality palpated.  He was to return for X-rays, however, there were no subsequent entries regarding the left arm.  Upon separation examination in December 1966, the examination was negative regarding left forearm complaints or findings. 

In December 2008, a VA examiner stated after reviewing the evidence of record that he could not resolve the issue as to aggravation of the pre-existing disability without resort to speculation.  As a rationale, the examiner stated that there was a 50-year interval from service with mild residual deficit of the left upper extremity.  The examiner further stated "no sound rationale for apportionment or aggravation."

Upon examination in April 2012, the VA examiner specifically discussed the service treatment records and the Veteran's contentions.  The examiner stated that there was no evidence of left arm complaints after 1964, including during service and since discharge in the VA treatment records.  Moreover, service treatment records document complaints of left forearm pain prior to the injury in November 1964, that the Veteran experienced pain since the initial fracture at age 16, and that the separation examination was negative for left arm complaints or findings.  As such, the examiner concluded that there did not appear to be evidence of aggravation of the left forearm fracture during service.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In this case, the only competent evidence addressing whether or not the Veteran's pre-existing disability was aggravated is that of the April 2012 VA examiner who specifically found that the Veteran's left forearm fracture was not permanently aggravated during service.  The opinion is well supported by a thorough rationale and is consistent with the evidence of record.  

The Veteran is competent to report symptoms such as left forearm pain and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, the Veteran has not specifically stated that he experienced an increase in symptoms or treatment for the left forearm during service.  Service treatment records do not demonstrate an increase in symptomatology beyond the pain that he stated had existed since the initial injury at age 16.  Moreover, he has not reported, and the evidence does not demonstrate, that he has sought treatment for the left forearm disability since discharge.  Therefore, the Board finds that the Veteran's statements regarding an aggravation of the pre-existing left forearm disability during service to not be persuasive.  They are  outweighed by the evidence indicating that there was no worsening of the pre-existing disability.  

As there is no competent and credible evidence in this case that demonstrates aggravation beyond the natural progression of the disability during active duty service, the Board must conclude that the preponderance of the evidence is against the claim for service connection for left forearm disability, and it is therefore, denied.  38 U.S.C.A. § 5107(b).  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a scar on the sole of the right foot is denied.  

Service connection for residuals of a left forearm fracture is denied.  



REMAND

In a May 2014 statement, the Veteran, through his representative, reported that he experienced deep pain at the site of his right thoracic scar when rotating his trunk and on deep breathing.  This raises the possibility of muscle involvement related to the service-connected scarring.  The Board also notes that a January 2007 private treatment record noted "adhesions status post stabbing 40 years ago."

As such, the Board finds that a new VA examination is warranted in order to assess the current severity of the service-connected right thoracic scar.  

All outstanding records of ongoing VA treatment must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including those created since April 2012, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  The Veteran should be provided a VA examination to ascertain the current severity of the right thoracic wall scar.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  

The examiner should be requested to specifically consider the Veteran's report regarding deep pain when rotating the trunk or with deep breathing and evaluate whether there is any underlying muscle involvement related to the right thoracic wall scar.  Any indicated diagnostic tests and studies should be accomplished.  

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and explanations requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


